DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 filed on October 31, 2022 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant's arguments, see pg. 6-7, filed October 31, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Wang discloses WUR techniques and the disclosed duration in Wang et al. refers to the WUR duty cycle (see, e.g., the Abstract and para. 99, 118, 143, 152, 179, 180 and 181 in Wang et al.). Wang discloses STAs that support triggered uplink access (TUA) transmission may be grouped together as another group in [0163] and WUR AP may group one or more STAs into a WUR multicast group by assigning one or more GIDs to these STAs. Such a grouping may be based on one or more of the capabilities of the STA, such as UL MU capabilities, OFDMA capabilities, UL MU-MIMO capabilities, max wake-up delay time (or duration), min wake-up delay time, remaining duration, remaining delay, group max (or min) PCR transition time, and/or one or more group delay in [0152]. Particular in [0173], The trigger frame may include information to dedicated STAs and/or resource allocation for randomly accessed uplink transmissions. The STA may use the dedicated allocated resources to perform UL OFDMA/MU-MIMO transmission. The dedicated allocated resource would be less or equal to the maximum uplink multiuser transmit duration since specifies a maximum uplink multi-user transmit duration of the second electronic device is specified by a frame  transmitted by a second device and a transmit time corresponding to the uplink ODFMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration. It is not clear the comparison is done by first device or second device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2015/0146654 A1, hereinafter "Chu") in view of Wang et al. (US 2020/0344695 A1, hereinafter "Wang").
Regarding claim 1, Chu discloses an electronic device, comprising:
a connector or a pad configured to communicatively couple to an antenna (Chu, Fig. 1 20-1, 20-2 and 20-3 (i.e. connector or pad) coupled with 24-1, 24-2 and 24-N (i.e. antenna)); and
an interface circuit, communicatively coupled to the connector or the pad (Chu, Fig. 1 16 (i.e. interface circuit)), configured to communicate  with a second electronic device connector or the pad (Chu, Fig. 1 25-1, 25-2, 25-3,  (i.e. second electronic device)), wherein the interface circuit is configured to:
receive, at the connector or the pad, a frame from the second electronic device, wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the second electronic device (Chu, [0042, 56] the AP receives the FB frames 406 (i.e. a frame) that include the information about the station's uplink characteristic information that is to be transmitted to the AP, and uses this information to determine the uplink group allocation, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU-MIMO transmission schedule); and
selectively provide, to the connector or the pad, a [trigger] frame intended for the second electronic device that specifies an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the second electronic device (Chu, [0044] As a result, the AP selects multiple communication devices from a client uplink group for uplink data frame transmission. The AP generates and transmits a communication frame), and wherein the electronic device comprises an access point and the second electronic device has a connection with the electronic device (Chu, Fig. 1 14 access point, 25 client (i.e. second electronic device)).
Chu discloses transmit frame based on MIMO transmission schedule and triggers uplink communication but does not explicitly disclose the term trigger frame and wherein the trigger frame is selectively provided when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration. 
Wang from the same field of endeavor discloses selectively provide, to the connector or the pad, a trigger frame intended for the recipient second electronic device that specifies scheduling of an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the recipient second electronic device, wherein the trigger frame is selectively provided when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration (Wang, [0152, 0167] a WUR AP may group one or more STAs into a WUR multicast group by assigning one or more GIDs to these STAs. Such a grouping may be based on one or more of the capabilities of the STA, such as UL MU capabilities, OFDMA capabilities, UL MU-MIMO capabilities, max wake-up delay time (or duration), min wake-up delay time, remaining duration (i.e. less than the max uplink multi-user transmit duration), remaining delay, group max (or min) PCR transition time, and/or one or more group delay. The trigger frame may include this information to dedicated STAs. The STA may use the allocated resources to perform UL OFDMA transmission or UL MU-MIMO transmission [0173] The trigger frame may include information to dedicated STAs and/or resource allocation for randomly accessed uplink transmissions. The STA may use the dedicated allocated resources to perform UL OFDMA/MU-MIMO transmission).  
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink MIMO transmission disclosed by Chu and uplink MIMO transmission disclosed by Wang with a motivation to make this modification in order to allow the WTRUs to efficiently rediscover the AP and/or reliably access the medium for WURs are needed (Wang, [0002]).	
Regarding claim 2, Chu further discloses wherein, in response to the trigger frame, the interface circuit is configured to receive, at the connector or the pad, the uplink OFDMA frame or the uplink MIMO frame associated with the second electronic device (Chu, [0045] In response to the communication frame 412, the multiple client stations transmit independent data units 414).
 Regarding claim 3, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a notification that constrains scheduling of the second electronic device by the electronic device for uplink OFDMA communication or uplink MIMO communication (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 4, Chu further discloses wherein, prior to receiving the frame, the interface circuit is configured to provide, to the connector or the pad, a request intended for the second electronic device for the maximum uplink multi-user transmit duration (Chu, [0036] the polling communication frame 404 is an action frame designated as a polling frame. In an embodiment, the AP sets a value of a duration field of the communication frame 404 to a value corresponding to a remaining duration of the TXOP 402 of the AP, for example, to protect subsequent transmissions in the TXOP 402).
Regarding claim 5, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the second electronic device (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 6, Chu discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a suggestion from the second electronic device for the electronic device (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 7, Chu discloses wherein the frame comprises a media access control (MAC) header that comprises the information (Chu, [0038] the indicator can be in MAC header).
Regarding claim 8, Chu discloses wherein the information is included in a control identifier or a command and status (CAS) control (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 9, Chu further discloses wherein the frame comprises a management frame with an action type associated with the maximum uplink multi-user transmit duration (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 10, Chu discloses a second electronic device, comprising:
configured to communicatively couple to an antenna (Chu, Fig. 1 30-1, 30-2 and 30-3 (i.e. connector or pad) coupled with 34-1, 34-2 and 34-N (i.e. antenna)); and
an interface circuit, communicatively coupled to the connector or the pad (Chu, Fig. 1 27 (i.e. interface circuit)), configured to communicate  with an electronic device (Chu, Fig. 1 14,  (i.e. electronic device)), wherein the interface circuit is configured to:
provide, to the connector or the pad, a frame, intended for the electronic device, wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the second electronic device (Chu, [0042, 56] the AP receives the FB frames 406 that include the information about the station's uplink characteristic information that is to be transmitted to the AP, and uses this information to determine the uplink group allocation, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU-MIMO transmission schedule); and
selectively receive, at the connector or the pad, a trigger frame from the electronic device that specifies an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the second electronic device Chu, [0044] As a result, the AP selects multiple communication devices from a client uplink group for uplink data frame transmission. The AP generates and transmits a communication frame), and wherein the electronic device comprises an access point and the second electronic device has a connection with the electronic device (Chu, Fig. 1 14 access point, 25 client (i.e. second electronic device)).
Chu discloses the frame include a proposed interval from second electronic device but does not explicitly disclose wherein the trigger frame is selectively received when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration. 
Wang from the same field of endeavor discloses selectively provide, to the connector or the pad, a trigger frame intended for the recipient second electronic device that specifies scheduling of an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the recipient second electronic device, wherein the trigger frame is selectively provided when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration (Wang, [0152, 0167] a WUR AP may group one or more STAs into a WUR multicast group by assigning one or more GIDs to these STAs. Such a grouping may be based on one or more of the capabilities of the STA, such as UL MU capabilities, OFDMA capabilities, UL MU-MIMO capabilities, max wake-up delay time (or duration), min wake-up delay time, remaining duration (i.e. less than the max uplink multi-user transition duration), remaining delay, group max (or min) PCR transition time, and/or one or more group delay. The trigger frame may include this information to dedicated STAs. The STA may use the allocated resources to perform UL OFDMA transmission or UL MU-MIMO transmission).  
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified uplink MIMO transmission disclosed by Chu and uplink MIMO transmission disclosed by Wang with a motivation to make this modification in order to allow the WTRUs to efficiently rediscover the AP and/or reliably access the medium for WURs are needed (Wang, [0002]).	
Regarding claim 11, Chu further discloses wherein, in response to the trigger frame, the interface circuit is configured to provide, to the connector or the pad, the uplink OFDMA frame or the uplink MIMO frame associated for the electronic device (Chu, [0045] In response to the communication frame 412, the multiple client stations transmit independent data units 414).
 Regarding claim 12, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a notification that constrains scheduling of the second electronic device by the electronic device for uplink OFDMA communication or uplink MIMO communication (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 13, Chu further discloses wherein, prior to proving the frame, the interface circuit is configured to receive, at the connector or the pad, a request associated with the electronic device for the maximum uplink multi-user transmit duration (Chu, [0036] the polling communication frame 404 is an action frame designated as a polling frame. In an embodiment, the AP sets a value of a duration field of the communication frame 404 to a value corresponding to a remaining duration of the TXOP 402 of the AP, for example, to protect subsequent transmissions in the TXOP 402).
Regarding claim 14, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the second electronic device (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 15, Chu discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a suggestion from the second electronic device for the electronic device (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claim 16, Chu discloses wherein the frame comprises a media access control (MAC) header that comprises the information (Chu, [0038] the indicator can be in MAC header).
Regarding claim 17, Chu discloses wherein the information is included in a control identifier or a command and status (CAS) control (Chu, [0030, 34] the STA sends a communication frame or a, management frame (i.e. CAS control) that indicates one or more traffic characteristics, a proposed service interval to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 18, Chu further discloses wherein the frame comprises a management frame with an action type associated with the maximum uplink multi-user transmit duration (Chu, [0056] STA transmits the uplink traffic characteristic information signal using an EDCA procedure, the uplink traffic characteristic information signal includes at least one of i) a proposed service interval to be used for an uplink MU-MIMO transmission schedule, ii) a proposed access category data rate to be used for the uplink MU-MIMO transmission schedule, or iii) traffic burst information to be used for the uplink MU MIMO transmission schedule).
Regarding claims 19-20, these claims recite "a method for selectively receiving a trigger frame, by a second electronic device" that disclose similar steps as recited by the second electronic device of claims 10-11, thus are rejected with the same rationale applied against claims 10-11 as presented above.
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415